PER CURIAM.
Frank Frieano appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court summarily denied the motion on the ground that it was untimely. Although the motion was filed several days late, it was notarized in the prison on the last day for filing. Mr. Frica-no’s motion for rehearing, while not attaching the prison mail logs, does allege under oath that he has satisfied the mailbox rule of Haag v. State, 591 So.2d 614 (Fla.1992). Thus, we are concerned that the basis for this summary denial may be incorrect.
Nevertheless, we have reviewed the seven grounds contained in the motion. Grounds three through six were raised and rejected on direct appeal. Grounds two and seven are matters which should have been raised, if ever, on direct appeal. Ground seven is without legal merit. Finally, the lengthy allegations of ineffective assistance of counsel contained in ground one are factually insufficient to support relief under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Affirmed.
PARKER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.